TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 23, 2022



                                      NO. 03-21-00230-CR


                                 The State of Texas, Appellant

                                                 v.

                                 Dustin Grier Hartley, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
        REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the trial court’s order.

Therefore, the Court reverses the trial court’s order and remands the case for further proceedings

consistent with this opinion. The appellee shall pay all costs relating to this appeal, both in this

Court and in the court below.